United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                   UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit                  October 8, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              04-30369
                          Summary Calendar



  In the Matter of: LUDIA P. WESTMORELAND; MARY T. WESTMORELAND

                                                                 Debtors

        - - - - - - - - - - - - - - - - - - - - - - - - -

          LUDIA P. WESTMORELAND AND MARY T. WESTMORELAND

                                                           Appellants,


                               VERSUS


               UNITED STATES TRUSTEE AND LUCY G. SIKES

                                                             Appellees.



           Appeal from the United States District Court
               For the Western District of Louisiana
                           (3:03-CV-1969)


Before EMILIO M. GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM*:

      The Bankruptcy Court ordered the Westmoreland appellants as

debtors in bankruptcy to turn over to the Trustee funds in the



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
amount of $117,540.00 which they received from the Farm Service

Administration under the Crop Disaster Program for a crop failure

which occurred prior to the filing of their petition in bankruptcy,

even though the funds were not received until the petition in

bankruptcy had been filed.     The Westmoreland debtors filed an

appeal of this order to the United States District Court for the

Western District of Louisiana.       The district court affirmed the

decision of the bankruptcy court and the Westmoreland debtors

appealed to this Court.

     We have carefully reviewed the briefs, the reply briefs, the

record excerpts and relevant portions of the record itself.      For

the reasons stated by the district court in its opinion filed

January 26, 2004, we affirm the action of the district court in

affirming the decision of the bankruptcy court.

     AFFIRMED.




                                 2